DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with attorney Jong Won Kim on 4/23/2021.

The application has been amended as follows below, with strikeouts and bold underlined terms being the Examiner’s amendment. Applicant’s claim amendments submitted in the AFCP filing on 12/22/2020 in response to the Final Office Action is not entered. The Examiner’s amendment is modifying the permissible claim set submitted on 8/6/2020. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims.
Claim 10 is being amended in correlation with a §101 issue on non-statutory subject matter regarding signals per se. The amendment brings the claim in compliance with §101.

 
Claim 10:
A non-transitory computer readable .

Conclusion
Claims 1-8 and 10 are allowed. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121